Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by the prior art of record. 
In detail claim 1 recites A power supply apparatus to select, as a power supply method to be used in wirelessly supplying power to the electronic device, one of a first power supply method or a second power supply method, before the power supply apparatus starts wirelessly supplying power to the electronic device, the first power supply method being different from the second power supply method after the power supply apparatus has started wirelessly supplying power to the electronic device, to re-select the power supply method to be used in wirelessly supplying power to the electronic device, based on information received by the communication unit about a power receiving state of the electronic device the first power supply method and second power supply method conform, respectively, to a first standard and second standard for wirelessly supplying power, the first standard being different from the second standard is not found nor suggested by the prior art of record. 
Claims  20 and 21 recite a control method and non-transitory computer-readable storage medium storing a program configured to control a computer to execute a process respectively with the same features as highlighted above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        June 5, 2022

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836